192 F.2d 574
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.CROW-BURLINGAME COMPANY.
No. 14440.
United States Court of Appeals Eighth Circuit.
Oct. 3, 1951.

Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, and Claude R. Marshall, Sp. Atty., Bureau of Internal Revenue, Washington, D.C., for petitioner.
E. Charles Eichenbaum, Little Rock, Ark., for respondent.
PER CURIAM.


1
Petition for Review of Decision of The Tax Court of the United States entered March 15, 1951, dismissed without taxation of costs in favor of either of the parties in this Court, on stipulation of parties.  15 T.C. 738.